Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 8, 2015

                                          No. 04-15-00195-CR

                                        IN RE Douglas R. LYON

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On April 1, 2015, relator filed a pro se petition for writ of mandamus. This court has
determined that we do not have jurisdiction to consider the requested relief. The petition is
DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on April 8, 2015.




                                                           _________________________________
                                                           Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court




1
  This proceeding arises out of Cause No. 1993CR5434, styled The State of Texas v. Douglas R. Lyon, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.